Citation Nr: 1120233	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

These matters come before the Board of Veterans' Affairs (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran was scheduled to testify at a personal hearing before a member of the Board, sitting at the RO, in January 2011, but he submitted a December 2010 written statement indicating his wish to withdraw.  As such, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702(e) (2010).

The Board observes that the October 2004 rating decision included a denial of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran timely appealed that denial, but, during the pendency of his appeal, the RO granted service connection for PTSD.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the Veteran has not submitted any statements reflecting disagreement with the grant of service connection for PTSD, that issue is not before the Board and is not reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development of the claims is necessary prior to appellate review.

As an initial matter, the Veteran has not, in specific regard to his claims for service connection for hearing loss and hypertension, been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO/AMC must send a letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  

The claims file reflects that the Veteran receives VA and private medical treatment for his claimed disabilities.  However, the last VA treatment records within the claims file are dated November 2006.  The file also reflects that, although VA requested treatment records from the Veteran's private physician, the last request was made in June 2004 and the Veteran subsequently indicated receipt of additional private medical treatment.  As more than four (4) years have passed since the date of the last VA treatment records, and approximately six (6) years have passed since the date of the last records from the Veteran's private physician, while this case is in remand status, the RO/AMC must gather these additional records.

The Board further observes that, in May 2005, the Veteran stated on an authorization form that he would "be an inpatient at Batavia Hospital June 13, 2005 - July 8, 2005 for the above issues" and hypertension and blood pressure were listed on the upper portion of that form.  However, no records from Batavia Hospital appear within the claims file.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   Although the report of a January 2008 VA general medical examination stated that the Veteran was not currently treated for hypertension, the Board notes that a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant submits evidence of symptoms of that disability during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In specific regard to the claim of entitlement to service connection for hearing loss, the Board observes that a February 2006 VA treatment note states that the Veteran received an audiological evaluation in January 2006, but there is no record of a January 2006 VA audiological evaluation in the claims file.  Further, the report of a December 2006 VA audiological examination states that the Veteran provided results from a private December 2006 audiological evaluation by "Ken Ton Hearing," but there is no report of that private examination within the claims file.  These records must be gathered while the case is in remand status.

The Board also observes that the Veteran was afforded a VA examination for hearing loss in December 2006, but the examiner did not provided the requested medical opinion because the "examiner believe[d] that [the Veteran] [wa]s exaggerating the degree of his hearing loss."  The examiner noted that the reliability of January and February VA auditory evaluations "was also poor" and the results of the December 2006 private audiological evaluation "[we]re in serious disagreement with today's test results."  However, within the claims file is a record of on-the-job hearing tests performed by Ford Motor Company during January 2004 and January 1998 - both of those tests indicate some level of hearing loss.  Further, the claims file indicates that the Veteran may have been exposed to loud noises during service.

Specifically, the Veteran claims to experience a hearing disability as the result of exposure to combat noises.  Although service medical records are silent for any treatment of a hearing disability, the evidence necessary to establish that the claimed in-service injury actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  Here, an April 2008 memorandum from the U.S. Army and Joint Services, Records Research Center (JSRRC) notes that the Veteran's claimed in-service combat experiences should be conceded.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Although the Veteran already was afforded an examination for his claim for service connection for hearing loss, the report of that examination did not provide a medical opinion and, per 38 C.F.R. § 4.2, if any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action. See 38 C.F.R. § 4.2 (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  As such, the Board finds that the claims file must be returned to the December 2006 examiner, or an examiner of similar qualifications, for a clarifying opinion.

The United States Court of Appeals for Veterans Claims has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  Pursuant to 38 C.F.R. § 4.85(a), the objective results of a VA examination for hearing impairment must include a Maryland CNC controlled speech discrimination test.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  However, in instances where, because of language difficulties or inconsistent speech discrimination scores, the examiner certifies that use of the speech discrimination test is not appropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records from Ken Ton Hearing, Batavia Hospital, and records of treatment after June 2004 from Dr. Clifford.  Obtain these private records, as well as any records of VA treatment (noting that the last treatment notes within the claims file are dated November 2006) and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, specifically as to the current claims for service connection, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.  

3. Return the Veteran's claims file to the December 2006 examiner or, if that examiner is unavailable, to another examiner of suitable/similar background and experience, and schedule the Veteran for another examination.  The examiner must review the record, examine the Veteran, and provide an opinion as to whether or not the Veteran currently has a hearing disability and, if so, if that diagnosis is related to his active duty service.  The following considerations will govern the review:

a. The examiner must review the claims file, again examine the Veteran, conducting audiometric and speech discrimination (Maryland CNC) testing of both ears.  

b. If the examiner determines that use of the speech discrimination test is not appropriate, he or she must so certify and discuss the underlying reason and whether hearing impairment should be based only on puretone threshold averages.  

c. If the examiner determines that the results of any tests are not reliable, he or she must so state and explain why; regardless of the current test results, he or she must still attempt to provide a medical opinion on the basis of other evidence within the claims file.

d. The examiner is required to review the entire claims file, but his/her attention is called to the following pieces of evidence: the service treatment records; the January 2004 and January 1998 hearing test results from  Ford Motor Company; the Veteran's May 2005 statement of noise exposure while working for Ford; the January, February, and December 2006 VA hearing evaluations; and the December 2006 hearing evaluation from Ken Ton Hearing.

e. In compliance with Martinak (cited to above), the examiner must provide a full description of the functional effects caused by any diagnosed hearing loss.

f. A complete rationale for any opinion expressed must be included in the examination report.  A report of the audiometric examination must be typed and associated with the Veteran's claims folder.

4. Following the above actions, review and readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran must be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


